 

 

Case 1:20-cv-05665-GBD-DCF Document 7 Filed 08/13/20 Page 1 of 1

}| Uhoc SDwy
1 DOCUMENT
ELECTRONICALLY FILED
Be #

Tyrone H. Massey, DATE FILER
Plaintiff(s), Nue-+-2-999n-.-

Ne one,

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TONE EN TINT Se EEN A TRE km

 

 

 

 

-against- 20cv5665(GBD)
PRO SE PRETRIAL
New York City Department of Corrections; City of New York;
Correction Officer Palmenteri; Captain John Doe; Correction
Officer John Doe: Ho Psy D for R.H.U,
Defendant.
X

 

Pro se Plaintiff and counsel for all parties are hereby notified that this case is referred to
Magistrate Debra C. Freeman for the purposes of Case Management and Scheduling pursuant
to Federal Rule Civil Procedure 16. You are directed to furnish all attorneys in this action with
copies of this order and enclosures. If you are unaware of the identity of counsel for any of the
parties, you must send a copy of the notice and rules to that party personally.

All correspondence to the Court should be addressed to the chambers of Magistrate
Judge Debra C. Freeman and submitted to the Pro Se Intake Unit, located in the Thurgood
Marshall United States Courthouse, 40 Foley Square, New York, New York 10007 telephone
(212) 805-0175.

Any procedural questions by Pro Se plaintiff should be addressed to the Office of Pro Se
Intake Unit at (212) 805-0175.

Dated: August 13, 2020
New York, New York

S RDERED:

PBB, 4. Donwdls

Gyorg . Daniels
nited States District Judge

 
